Citation Nr: 0433124	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  99-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including as due to herbicide exposure.

2.  Entitlement to service connection for a disability 
manifested by loss of balance, including as due to herbicide 
exposure.

3.  Entitlement to service connection for headaches, 
including as due to herbicide exposure.

4.  Entitlement to service connection for loss of teeth, 
including as due to herbicide exposure.

5.  Entitlement to service connection for a nerve disability, 
claimed as peripheral neuropathy, including as due to 
herbicide exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1967, including service in Vietnam from September 1966 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Decision dated in August 2002 which 
granted, among other things, the veteran's request to reopen 
a claim for a nerve disorder and a Board Remand dated in 
September 2003.  This matter was originally on appeal from a 
December 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the benefits sought on appeal.

The Board notes that the veteran has consistently maintained 
that he suffers from headaches, not migraine headaches.  The 
December 1998 rating decision characterized that particular 
issue as service connection for headaches secondary to Agent 
Orange.  The August 1999 statement of the case as well as 
April 2001 and March 2002 supplemental statements of the case 
all characterized the issue as headaches.  Therefore, the 
issue has been characterized as entitlement to service 
connection for headaches, including as due to herbicide 
exposure.

In May 2002, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  Competent medical evidence does not relate the veteran's 
current back disability to his exposure to Agent Orange or to 
his military service.

2.  Competent medical evidence does not relate the veteran's 
disability manifested by a loss of balance to his exposure to 
Agent Orange or to his military service.

3.  The competent medical evidence does not relate the 
veteran's headaches to his exposure to Agent Orange or to his 
military service.

4.  The competent medical evidence does not relate the 
veteran's tooth loss to his exposure to Agent Orange; .

5.  The competent medical evidence does not relate the 
veteran's peripheral neuropathy to his exposure to Agent 
Orange or to his military service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, including as secondary to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  A disability manifested by loss of balance was not 
incurred in or aggravated by active service, including as 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  The veteran does not have headaches that were incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1112 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2003).

4.  The criteria for entitlement to service connection for 
missing teeth have not been met.  38 U.S.C.A. §§ 1110, 1112, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.381, 
17.161 (2003).

5.  A nerve disability was not incurred in or aggravated by 
active service, including as secondary to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's September 2003, the RO obtained the 
veteran's Social Security Administration records, undertook 
additional development with respect to VCAA compliance, and 
issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that the RO complied with 
the Board's September 2003 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2004, the Appeals Management Center sent a letter to 
the veteran advising him what evidence was required to 
substantiate his claims.  The letter also asked the veteran 
to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA was responsible for obtaining relevant 
records from any Federal agency as would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  In addition, the April 2004 notice letter 
specifically advised the veteran to provide any evidence in 
his possession that pertains to his claim.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in May 1998.  Thereafter, in a 
rating decision dated in December 1998 the veteran's claim 
was denied.  Only after that rating action was promulgated 
did the RO, on April 2004, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded VA examinations in connection with his 
claim.  The Board notes that the veteran has referenced VA 
treatment records from Shreveport VAMC.  However, the RO was 
informed that no treatment had been provided by the 
Shreveport facility in 1998, only a C & P examination 
conducted in January 1999.  The record does in fact contain 
two VA outpatient treatment records from Shreveport dated in 
January 1999.  The Board, therefore, finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The veteran asserts that his disabilities are the result of 
his exposure to an herbicide known as Agent Orange.

I.  Presumptive Service Connection 

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Applicable law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda, and  acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

The veteran served in the Republic Vietnam from September 
1966 to November 1967 and he is, therefore, presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  
However, presumptive service connection for a disease 
associated with exposure to Agent Orange is afforded to only 
those diseases listed in the statute or regulation as having 
been found by the Secretary of VA to have a positive 
association with exposure to certain herbicide agents.  

A.	Back Disability, Disability Manifested by a Loss of 
Balance, Headaches and Dental Disability

The veteran has been diagnosed with levoscoliosis, 
degenerative joint disease of the lumbar spine, chronic 
ataxia, headaches, complete upper arch tooth loss, lower 
posterior tooth loss, and severe periodontitis, none of which 
have been included in the list of diseases associated with 
exposure to certain herbicide agents under 38 C.F.R. § 3.309.  

There is similarly no evidence of record that shows the onset 
of arthritis of the lumbar spine during service or within the 
one-year presumptive period following the veteran's discharge 
from service. 38 C.F.R. §§ 3.303, 3.307, 3.309.  The earliest 
evidence of record diagnosing degenerative joint disease is 
in November 2002.  

Thus, service connection for a back disability, headaches, or 
a disability manifested by a loss of balance on a presumptive 
basis is not warranted.
  
B.	Peripheral Neuropathy

The veteran has been diagnosed with peripheral neuropathy.  
As noted above, presumptive service connection for a disease 
associated with exposure to Agent Orange is afforded to only 
those diseases listed in the statute or regulation as having 
been found by the Secretary of VA to have a positive 
association with exposure to certain herbicide agents.  The 
list includes only "acute and subacute" peripheral 
neuropathy.  38 C.F.R. § 3.309(e).  

For purposes of presumptive service connection, resulting 
from exposure to Agent Orange, acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.  Thus, the very fact of the existence and 
persistence of the veteran's peripheral neuropathy during the 
pendency of his claim, many years after service in Vietnam, 
precludes its service connection on a presumptive basis.  

In addition, acute and subacute peripheral neuropathy must 
have manifested to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
the herbicide agent during service. 38 C.F.R. § 3.307(a)(6).  
Moreover, the Secretary of VA has found, based on the report 
of the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary, that presumptive service connection is not 
warranted for chronic persistent peripheral neuropathy.  67 
Fed. Reg. 42,600, 42,605 (June 24, 2002).

There is no evidence of neurological impairment involving the 
extremities in the service medical records and no evidence of 
any neurological impairment by complaint, history or finding 
on the September 1964 pre-induction examination, the December 
1965 induction examination, or the December 1967 separation 
examination when the neurologic evaluation was normal.

In applying the provisions of presumptive service connection, 
resulting from exposure to Agent Orange, the critical period 
is within a year after the last date on which the veteran was 
exposed to the herbicide agent, which in this case would be 
within the year beginning in November 1967 and ending in 
November 1968.  In the absence of any evidence of acute and 
subacute peripheral neuropathy during service, encompassing 
the one-year period after the date of last exposure, 
presumptive service connection for a disease associated with 
exposure to Agent Orange would not apply.

Thus, service connection for a nerve disability, claimed as 
peripheral neuropathy, on a presumptive basis is not 
warranted.

II.  Direct Service Connection

The fact that the veteran does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disabilities on a direct basis.  

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110.  Service connection may also be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.	Dental Disability

With respect to the veteran's claim for loss of teeth, 
although service connection may generally be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303), an exception to the general rule is applicable to 
dental disabilities. 

According to the statute and regulation, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
3.381(a).

The veteran's dental health records indicate that only one 
tooth, #14, was extracted during service.  In accordance with 
the statute and regulation, however, service connection may 
not be established for compensation purposes for missing or 
damaged teeth.  The Board finds, therefore, that entitlement 
to VA compensation benefits for missing teeth is not 
warranted as a matter of law.

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis. 38 
C.F.R. § 4.150, Diagnostic Code 9913.  

VA dental examinations in October 2001 and November 2002 
revealed that the veteran was upper edentulous and lower 
posterior edentulous and that he wore an upper denture, but 
no lower or removable partial denture.  The veteran was 
missing teeth #1 through 16, teeth #17 through 19, and teeth 
#28 through 32.  Teeth #20 through 27 had severe 
periodontitis due to extremely poor oral hygiene and needed 
to be extracted and replaced with a lower removable complete 
denture.  In addition, the examinations revealed that there 
was bone loss in the maxilla and mandibular arches. 

The Board finds that the veteran's claim for service 
connection for compensation purposes for loss of his teeth 
must be denied.  The November 2002 examiner noted that the 
veteran's claims file was reviewed as well as all the 
available literature on Agent Orange related conditions.  The 
examiner opined that there was no plausible relationship 
based on his clinical training and experience between the 
veteran's dental condition and any exposure to Agent Orange.  
The examiner states that the veteran's oral hygiene was 
extremely poor and periodontitis was caused by poor oral 
hygiene, lack of the individual's initiative to maintain a 
level of oral hygiene appropriate for healthy dentition.  The 
examiner noted while he had no records of the veteran's 
maxillary x-rays or dental records, based on the veteran's 
lack of oral hygiene in the mandibular arch, it was his 
opinion that the veteran lost his upper teeth also due to 
poor oral hygiene but that the veteran's mandibular arch had 
severe periodontitis due simply to inadequate oral hygiene 
and not related to any Agent Orange exposure in the past.

While the October 2001 and November 2002 dental examinations 
show bone loss in the maxilla and mandibular arches, there is 
no competent medical evidence of record causally linking the 
veteran's loss of teeth to exposure to Agent Orange in 
service or any other incident of service.  Therefore, service 
connection for compensation purposes for loss of teeth cannot 
be established.  38 C.F.R. § 3.303. 

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder for purposes of receiving VA 
outpatient treatment and services.  See 38 U.S.C. § 1712; 38 
C.F.R. §§ 3.381, 17.161.  The classes of eligibility for 
dental treatment are set forth in 38 C.F.R. § 17.161.  See 38 
U.S.C. § 1712.  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wound or other service trauma. 38 C.F.R. § 3.381(b) 
(2001); 38 C.F.R. § 3.381(e) (1998). A veteran with a 
noncompensable service-connected dental condition due to 
combat wound or service trauma (Class II(a)) is entitled to 
any reasonably necessary dental treatment without time 
limitations for conditions which are attributable to the 
service trauma. 38 C.F.R. § 17.161(c). Allowances for dental 
treatment for service-connected noncompensable dental 
conditions not due to trauma (Class II) are typically subject 
to limitation of one-time treatment and timely application 
after service. 38 C.F.R. § 17.161(b); see 38 C.F.R. §§ 
17.161(a) (excepting service-connected compensable dental 
disabilities (Class I)), 17.161(d) and (e) (excepting 
veterans who were prisoners of war (Class II(b) and II(c))).

The Board acknowledges that VA law and regulation provides 
for additional circumstances (Classes IIR, III, IV, V, and 
VI) under which certain outpatient dental treatment may be 
authorized. 38 C.F.R. § 17.161(f-j). However, there is no 
evidence or allegation from the veteran supporting 
entitlement under any of those provisions. As set forth 
above, the veteran asserts that he sustained tooth loss due 
to exposure to Agent Orange.

Therefore, the Board finds that the veteran's loss of teeth 
does not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150, and the veteran 
does not meet the requirements under 38 C.F.R. § 17.161 for 
service connection for the limited purpose of receiving VA 
treatment. 

B.	Back Disability, Disability Manifested by a Loss of 
Balance, Headaches and Peripheral Neuropathy

As noted above, the veteran has been diagnosed with 
levoscoliosis, chronic ataxia, headaches, and peripheral 
neuropathy.  Thus, medical evidence of a current chronic 
disability is shown by the evidence of record. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).

The veteran's pre-induction examination in September 1964, 
induction examination in December 1965, and separation 
examination in December 1967 all indicate that the veteran's 
spine, head, and neurologic system were normal.  While the 
veteran's Reports of Medical History completed in conjunction 
with his pre-induction examination, induction examination, 
and separation examination indicate that the veteran suffered 
a concussion as a result of a automobile accident, suffered a 
fractured vertebrae at the base of the spine and had a 
history of head injury and cramps in his legs, his service 
medical records are devoid of findings, treatment, or 
diagnoses relating to the veteran's back, head, or nervous 
system.  In fact, the pre-induction examination physician 
made no reference with respect to the concussion, the 
induction examination physician noted no sequelae and noted 
that it was not considered disabling, and the separation 
examination physician noted medical history reviewed and 
determined to be of no clinical significance.

Thus, there is no medical evidence that shows that the 
veteran suffered from back problems, headaches, or 
neurological problems during service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

There is similarly no competent medical evidence of record 
that links the veteran's the veteran's back, head, or 
neurological problems to an incident of service or to his 
exposure to Agent Orange.  

A June 1999 statement by Dr. HJS only acknowledged that the 
veteran was being treated by him for severe COPD and that the 
veteran also had severe ataxia and a bilateral peripheral 
neuropathy.  

In June 2002, after an electromyogram/nerve conduction study, 
Dr. SR of the neurology department of the University of Texas 
Health Center diagnosed the veteran with cerebellar atrophy 
probably sequelae of remote alcohol use and mild peripheral 
neuropathy.  An MRI of the cervical and thoracic spine 
revealed small to moderate-sized disc herniation on the left 
at C5-6, left greater than right neural foraminal stenosis 
C5-6, and a small posterior disc protrusion at T9-10 in the 
thoracic spine without cord compression.  Smaller ventral 
epidural impressions were noted elsewhere in the 
cervicothoracic spine.

The Board notes that the veteran was afforded VA Compensation 
and Pension Examinations in October 2001 and November 2002.

The October 2001 VA examiner noted that the veteran's 
headaches appeared to be more of a muscle tension type of 
headache associated with the temporalis muscle and that the 
veteran may have a peripheral neuropathy secondary to his 
drinking that would cause some of the neurologic findings but 
that a spinal stenosis or other problems which would involve 
the lumbar spine needed to be ruled out.  The examiner noted 
that nerve conduction evaluations needed to be performed to 
determine if the peripheral neuropathy was indeed associated 
with the alcohol abuse or if other central nervous problems 
might be associated.

After physical examination of the veteran and a review of the 
claims file, the November 2002 examiner diagnosed the veteran 
with muscle-tension headaches, ankle strain, degenerative 
joint disease of the lumbar spine, and abnormal sensory exam 
of the lower extremities with a history of peripheral 
neuropathy.

With respect to the veteran's headaches, the examiner stated 
that the veteran had not been diagnosed with any chronic 
headaches nor had he sought any care in the military for 
headaches.  The examiner opined that since the veteran's 
headaches were not an associated or recognized condition 
associated with Agent Orange exposure, it was not at least as 
likely as not that the result of herbicide exposure (AO) 
during the service has caused or aggravated the veteran's 
headache condition.

With respect to the veteran's back disability, the examiner 
opined that it was not at least as likely as not that the 
veteran's back condition was related to his AO exposure as 
the condition was not a recognized condition associated with 
Agent Orange exposure and that the etiology of the condition 
was likely related to normal aging.  The examiner also stated 
that veteran had no evidence of any back problems during 
active military duty as documented in his service medical 
record.

With respect to the veteran's peripheral neuropathy, the 
examiner opined that it was not at least as likely as not 
that the veteran's peripheral neuropathy was due to his AO 
exposure.  The examiner stated that the peripheral neuropathy 
by history was diagnosed in 1999 after the veteran's 
neurologist performed tests.  The examiner stated that the 
veteran's claims of noting incoordination with drumming in 
the 1970s was not well grounded as there was no supporting 
medical evidence and could have been attributed to substance 
abuse.

As previously discussed, the service medical records are 
absent any complaints, findings, or treatment relating to the 
veteran's back, head, or nervous system; and although the 
veteran is currently diagnosed with levoscoliosis, chronic 
ataxia, headaches, and peripheral neuropathy, there is no 
competent medical evidence of record linking these 
disabilities to his military service or to his exposure to 
Agent Orange.  Thus, the requirements for the establishment 
of service connection for a disability have not been met.  38 
C.F.R. § 3.303.  Accordingly, service connection for a back 
disability, a disability manifested by a loss of balance, 
headaches, and peripheral neuropathy on a direct basis is not 
warranted.

Unfortunately, as noted above, there is no medical evidence 
of record which associates the veteran's disabilities with 
his exposure to Agent Orange or with his military service, 
and the only person who directly relates his disabilities to 
service is the veteran himself.  It is well established that 
laypersons cannot provide competent evidence when an expert 
opinion is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for a back disability, 
including as due to herbicide exposure, is denied.

2.  Entitlement to service connection for a disability 
manifested by loss of balance, including as due to herbicide 
exposure, is denied.

3.  Entitlement to service connection for headaches, 
including as due to herbicide exposure, is denied.

4.  Entitlement to service connection for loss of teeth, 
including as due to herbicide exposure, is denied.



5.  Entitlement to service connection for a nerve disability, 
claimed as peripheral neuropathy, including as due to 
herbicide exposure, is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



